Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 4 and 5 are objected to because of the following informalities:  Claim 4 recites “finer” instead of “finger”.  Appropriate correction is required.
Claims 6 and 27 are objected to because of the following informalities:  Claim 6 recites “the the”.  Appropriate correction is required.
Claims 16 is objected to because of the following informalities:  Claim 6 recites “date” instead of “data”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 5, 11 – 14, 20, 23, 24 and 29 -32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Specifically –
Claim 4 recites the limitation “said finger portion”. It is unclear whether this refers to a portion of the first finger or the second finger. Appropriate correction is required. 

Claim 25 recites the limitation "the proximal end side of the base".  There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.
Claim 29 recites the limitations "the first region" and “the second region”.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required. Also, claims 29 and 30 are generally narrative and indefinite, failing to conform with current U.S. practice.  The claim language is not specific enough to limit the subject matter clearly. Appropriate correction is required. 
Claims 31 and 32 are indefinite, failing to conform with current U.S. practice because they include the phrase “for instance”.  The claim language is not specific enough to limit the subject matter clearly. Appropriate correction is required.
Claims 20, 23 and 24 are indefinite, failing to conform with current U.S. practice because they include the phrase “e.g.”.  The claim language is not specific enough to limit the subject matter clearly. Appropriate correction is required.






Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 5, 6, 10, 12, 15, 25, 26, 28, 31 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kramer et al. (US 6,413,229 B1).
As to claim 1, Kramer shows a wearable data input device (Figs. 1 and 6, Col. 11, line 59 – Col. 12, line 29 and Col. 16, line 58 – Col. 17, line 4) to be worn on a human hand (Fig. 6 and Col. 16, line 58 – Col. 17, line 4), comprising: a base (mechanical structure 600, Fig. 6 and Col. 16, line 58 – Col. 17, line 4) comprising a proximal end (attached to hang/finger, Fig. 6) and a distal end (including force pad 606, Fig. 6 and Col. 17, line 5 – Col. 17, line 18) opposite to the proximal end (Fig. 6); a finger support to receive a portion of a finger of the hand corresponding to the proximal phalanges in order to allow the corresponding finger portion to carry the wearable data input device (Fig. 6), and at least one sensor (force pad 606) arranged at the distal end of the base to interact with fingertips of the hand to allow user input (including force pad 606, Fig. 6 and Col. 17, line 5 – Col. 17, line 18), wherein the finger support is rotatably connected to the base to rotate about a rotation axis, which rotation axis is arranged to be substantially aligned with the metacarpophalangeal joint of the corresponding finger when said finger portion is received in the finger support (Fig. 6 and Col. 17, line 5 – Col. 17, line 18), and wherein the input device further comprises an output unit (OU) to 
As to claim 4, Kramer shows that the finger support is a first finger support and the rotation axis is a first rotation axis (Fig. 6), wherein the input device further comprises a second finger support to receive a portion of a finger of the hand corresponding to the proximal phalanges (i.e. a similar configuration as that of the first finger, Fig. 6 and Col. 16, line 58 – Col. 17, line 4), such that when said finger portion is received in the second finger support an orientation of the second finger support follows the orientation of said second finger support (i.e. a similar configuration as that of the first finger, Fig. 6 and Col. 16, line 58 – Col. 17, line 4), and wherein the finger support is rotatably connected to the base to rotate about a second rotation axis, which rotation axis is arranged to be substantially aligned with the metacarpophalangeal joint of the corresponding finger when said second finger portion is received in the second finger support (i.e. a similar configuration as that of the first finger, Fig. 6 and Col. 16, line 58 – Col. 17, line 4).	
As to claim 5, Kramer shows that the first finger support is configured for the index finger and the second finger support is configured for the ring finger or the little finger (i.e. a similar configuration as that of the first finger, Fig. 6 and Col. 16, line 58 – Col. 17, line 4).		
As to claim 6, Kramer shows that the at least one sensor also includes at least one sensor configured to interact with the thumb of the hand (i.e. a similar configuration as that of the first finger, Fig. 6 and Col. 16, line 58 – Col. 17, line 4).

As to claim 28, Kramer shows that the finger support has a ring-like shape (Fig. 6).
As to claim 12, Kramer shows that the finger support has a ring-like shape (Fig. 6).
As to claim 15, Kramer shows a combination of a first wearable data input device and a second wearable data input device, wherein both the first and second input device are an input device according to claim 1, wherein the first input device is configured for a left hand, and wherein the second input device is configured for a right hand (Fig. 34 and Col. 36, line 40 – Col. 37, line 62).
As to claim 25, Kramer shows that the proximal end side of the base is configured to engage with the hand (Fig. 6).		
As to claim 26, Kramer shows that the at least one sensor includes a set of sensors (i.e. a similar configuration as that of the first finger, Fig. 6 and Col. 16, line 58 – Col. 17, line 4).
As to claim 31, Kramer shows sensors to measure movement of the device as a whole (Col. 9, lines 25 – 61).
.
Claims 17 – 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fuqua et al. (US Pub. No. 2020/0192477 A1).
As to claim 17,  Fuqua shows an operating method of a wearable data input device 10 (Figs. 1 and 2 and paras. 31 and 32), wherein the wearable data input device includes a set of sensors (touchscreen input device 210/input portions 22) to interact with fingertips of the hand to allow user input (Figs. 1 and 2 and para. 33), and an output unit to send data corresponding to the user input to an external device (paras. 33 and 35), and wherein the method comprises the following steps: a) assigning all sensors a corresponding predetermined input function (para. 33); b) providing user input in accordance with the assigned input functions (para. 33); c) changing the assignment of the sensors by assigning at least one sensor another predetermined input function (para. 36); and d) providing user input in accordance with the changed assigned input functions (para. 33).
As to claim 18, Fuqua shows that each sensor arranged to interact with one of the fingers is assigned a different letter or key from a computer keyboard (para. 37), wherein changing the assignment means that at least one sensor is assigned a different letter or key (para. 36).
As to claim 19, Fuqua shows that the change of assignment is caused by operating a predetermined combination or sequence of sensors (para. 37).

As to claim 21,  Fuqua shows that the data input device is operated in a keyboard mode in which at least some of the sensors have been assigned keys on a standard keyboard (para. 37).
As to claim 22, Fuqua shows that the data input device switches from one mode to another mode (para. 37).
As to claim 23, Fuqua shows that changing the assignment is caused by operating a predetermined combination of sensors (paras. 36 and 37).
As to claim 24, Fuqua shows the set of sensors comprises two or more thumb sensors to be arranged around the thumb such that interaction between thumb and one of the thumb sensors is possible for two or more different directions of the thumb relative to the hand (i.e. joysticks 230, Fig. 5 and paras. 34 and 47).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Kramer et al. (US 6,413,229 B1) in view of Fuqua et al. (US Pub. No. 2020/0192477 A1).
As to claim 2, Kramer does not show that the set of sensors comprises an array of four columns and three rows of sensors, wherein the columns extend in a direction substantially parallel to the fingers and the rows extend perpendicular thereto.
Fuqua shows that a set of sensors comprises an array of four columns and three rows of sensors, wherein the columns extend in a direction substantially parallel to the fingers and the rows extend perpendicular thereto(Figs. 1 and 6 and paras. 33 and 37).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the teachings of Kramer with those of Fuqua because designing the system in this way allows the device to provide an array of various keyboard layouts (para. 37).
As to claim 27, Kramer does not show that the at least one sensor comprises two or more thumb sensors to be arranged around the thumb such that interaction between thumb and one of the thumb sensors is possible for two or more different directions of the thumb relative to the hand.
Fuqua shows the set of sensors comprises two or more thumb sensors to be arranged around the thumb such that interaction between thumb and one of the thumb sensors is possible for two or more different directions of the thumb relative to the hand (i.e. joysticks 230, Fig. 5 and paras. 34 and 47).
.
Allowable Subject Matter
Claims 3, 16 and 34 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
CONCLUSION
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARL ADAMS whose telephone number is (571)270-7448. The examiner can normally be reached Monday - Friday, 9AM - 5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/CARL ADAMS/Examiner, Art Unit 2627